People v Singh (2016 NY Slip Op 02673)





People v Singh


2016 NY Slip Op 02673


Decided on April 6, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 6, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
CHERYL E. CHAMBERS
THOMAS A. DICKERSON
BETSY BARROS, JJ.


2013-09461
 (Ind. No. 3237/12)

[*1]The People of the State of New York, respondent, 
vSatnam Singh, appellant.


Lynn W. L. Fahey, New York, NY (Jenin Younes of counsel), for appellant.
Richard A. Brown, District Attorney, Kew Gardens, NY (John M. Castellano, Johnnette Traill, Jeanette Lifschitz, and Antara D. Kanth of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Queens County (Holder, J.), rendered October 9, 2013, convicting him of aggravated criminal contempt, upon a jury verdict, and imposing sentence.
ORDERED that the judgment is affirmed.
Although a closing argument is a basic element of a defense in a criminal trial (see Herring v New York, 422 U.S. 853, 858), the trial court may limit summation to matters of evidence properly adduced at the trial (see People v Smith, 16 NY3d 786, 787-788; People v Ashwal, 39 NY2d 105, 109; People v Romano, 301 AD2d 666, 667). Here, the Supreme Court properly precluded the defendant's counsel from arguing on summation that the defendant did not understand the order of protection due to the lack of an interpreter in court when the order was issued, since there was no evidence presented at trial that the defendant did not understand English (see People v Smith, 16 NY3d at 787-788; People v Deir, 15 AD3d 198, 198; People v Romano, 301 AD2d at 667; People v Turner, 212 AD2d 818, 818).
The defendant's arguments regarding the prosecutor's alleged improper comments during summation are unpreserved for appellate review (see CPL 470.05[2]). In any event, most of the challenged remarks were within the broad bounds of permissible rhetorical comment, a fair response to the defendant's summation, or fair comment on the evidence and the reasonable inferences to be drawn therefrom (see People v Halm, 81 NY2d 819, 821; People v Galloway, 54 NY2d 396, 399; People v Ashwal, 39 NY2d at 109-110; People v Williams, 123 AD3d 1152, 1152). To the extent that any remaining challenged remarks were improper, they were not so egregious as to have deprived the defendant of a fair trial (see People v Williams, 123 AD3d at 1152).
Contrary to the defendant's contention, defense counsel's failure to object to certain remarks made by the prosecutor during summation did not constitute ineffective assistance of counsel (see People v Benevento, 91 NY2d 708, 713; People v Torres, 72 AD3d 709, 709).
DILLON, J.P., CHAMBERS, DICKERSON and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court